UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4848
RALPH RAMEY,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
             Charles H. Haden II, Chief District Judge.
                            (CR-92-140)

                  Submitted: September 25, 2001

                      Decided: October 17, 2001

   Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Michael R. Cline, MICHAEL R. CLINE LAW OFFICES, Charleston,
West Virginia, for Appellant. Charles T. Miller, United States Attor-
ney, John K. Cecil, Third-Year Law Student, William Crichton, VI,
Third-Year Law Student, Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. RAMEY
                              OPINION

PER CURIAM:

  Ralph Ramey appeals from the sentence imposed by the district
court upon remand by this court in a prior appeal. We affirm.

   Ramey was convicted of four federal offenses arising out of the
arson of a mobile home occupied by an interracial couple. He was
originally sentenced to a total of 168 months imprisonment and
ordered to pay $10,766.97 in restitution. This court later vacated
Ramey’s arson conviction and remanded for resentencing based on
the Supreme Court’s decision in United States v. Jones, 528 U.S. 848
(2000) (holding that federal arson statute does not apply to arson of
a residence). United States v. Ramey, No. 98-7069 (4th Cir. June 20,
2000) (unpublished). The restitution order was vacated as well and
remanded in order for the district court to make the requisite findings
under 18 U.S.C. § 3664(a) (1994) (setting forth factors court must
consider in determining restitution).

   After remand, the district court again sentenced Ramey to a total
of 168 months imprisonment on the remaining counts. He argues that
the district court erred by applying the guideline for arson because his
arson conviction was overturned. However, it is well settled that
acquittal of an offense does not preclude a sentence enhancement
based upon the same conduct. Monge v. California, 524 U.S. 721, 728
(1998) (holding that double jeopardy principles are inapplicable to
sentencing proceedings); United States v. Watts, 519 U.S. 148, 157
(1997) (per curiam) (holding that a jury’s verdict of acquittal does not
prevent the sentencing court from considering conduct underlying the
acquitted charge, so long as that conduct has been proved by a pre-
ponderance of the evidence); United States v. Martinez, 136 F.3d 972,
979 (4th Cir. 1998) (same); see also United States v. Hillary, 106 F.3d
1170, 1172-73 (4th Cir. 1997) (collateral relief on an 18 U.S.C.
§ 924(c) conviction does not prevent application of sentencing
enhancement for exactly the same conduct). Moreover, there is no
prohibition against imposing the same sentence upon remand as origi-
nally imposed. See, e.g., Alabama v. Smith, 490 U.S. 794 (1989)
(upholding imposition of harsher sentence upon reconviction after
original conviction was successfully challenged on appeal).
                       UNITED STATES v. RAMEY                          3
   Next, Ramey argues that the district court erred in imposing a resti-
tution schedule that did not reflect his earnings or disability. Our
review of the record discloses that the district court made the requisite
factual findings provided in § 3664(a), and that Ramey has failed to
show that those findings are clearly erroneous. United States v.
Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989).

   Accordingly, we affirm Ramey’s sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                            AFFIRMED